DETAILED ACTION
Response to Arguments
1.	Applicant’s arguments with respect to claim(s) 1-3,6-9,14-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claim(s) 1-3,6,14,15,19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fehrenbach (WO 2018/029287).
Claims 1, 14 and 19.
Fehrenbach  discloses an access node (page 38:4-5 and 46:28-35 describe a base station)  and a method thereof, comprising at least one processor and memory storing instructions  (page 63 describes a computer running a program, i.e., a memory) that when executed by the at least one processor cause a local transceiver of the access node to transmit signaling data via a subscriber line to a remote transceiver during showtime, the signaling data identifying particular symbol positions within a sequence of symbols transmitted over the subscriber line as being suitable for characterizing a direct communication channel between the local transceiver and the remote transceiver  (page 38:15-30 describes transmitting a signaling describing “a desired relative position of reference symbol positions with respect to the signaled group of transmission symbol positions.”   See Fig. 20.  This signaling is transmitted “during showtime.”   See page 52:35-53:4 describing the position indication is added in the data transmission. 

Claims 2 and 15. 
Fehrenbach  discloses the characterized direct communication channel is a direct communication channel from a local transmitter within the local transceiver (eNB) to a remote receiver within the remote transceiver (UE).  See Fig. 10.

Claim 3.
Fehrenbach  discloses the characterized direct channel is a direct communication channel from a remote transmitter in the remote transceiver (UE) to a local receiver in the local transceiver (eNB). See Fig.10.

Claim 6. 
Fehrenbach  discloses the particular symbol positions correspond to particular SYNC symbol positions.  Page 6:30-33 describes DMRS which reads on SYNC as it is used to estimate the radio channel for demodulation. 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fehrenbach (WO 2018/029287) in view of Zhang et al (US 2020/0067748)
Fehrenbach (WO 2018/029287) fails to teach that the characterization of the direct communication channel comprises at least one of:
initializing or updating coefficients of a channel equalizer;
determining at least one Signal to Noise Ratio SNR on at least one sub-carrier;
determining at least one bit loading achievable on at least one sub-carrier; or
determining at least one transmit gain for at least one sub-carrier.
Zhang et al teaches that a receiver may perform channel estimation based on the DMRS and determine a time domain equalizer (TEQ) based on the channel estimate. See paragraph [0058].  Thus, it would have been obvious to one skilled in the art prior to the filing of the present application to use DMRS of Fehrenbach to update coefficients of an equalizer as taught by Zhang et al. 

Allowable Subject Matter
6.	Claims 4,5,8-13,17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KIM whose telephone number is (571)272-3039. The examiner can normally be reached 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kevin Kim
Examiner
Art Unit 2631



/KEVIN KIM/Primary Examiner, Art Unit 2632